     Case 1:20-cv-00321-NONE-JLT Document 34 Filed 04/07/21 Page 1 of 1


 1
 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JUSTIN FLEEMAN,                                   Case No. 1:20-cv-00321-NONE-JLT
12                      Plaintiff,                     ORDER GRANTING STIPULATION RE;
                                                       PLAINTIFF’S FIRST AMENDED
13   v.                                                COMPLAINT AND DEFENDANTS’
                                                       RESPONSIVE PLEADING
14   COUNTY OF KERN, et al.,
                                                       (Doc. 33)
15                      Defendants.
16

17           The parties have stipulated that the plaintiff will file his first amended complaint by April

18   26, 2021. (Doc. 33) This shortens the amount of time provided by the Court in the order adopting

19   the findings and recommendations to grant the motion to dismiss (Doc. 29). The parties also agree
20   that the defendants will have 30 days from the filing of the first amended complaint to file a

21   responsive pleading. (Doc. 33) Thus, the Court ORDERS:

22           1.     The plaintiff may file a first amended complaint, if at all, by April 26, 2021;

23           2.     The defendants SHALL file a responsive pleading within 30 days thereafter.

24
     IT IS SO ORDERED.
25

26        Dated:   April 6, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
